Title: John Graham to Thomas Jefferson, 2 March 1814
From: Graham, John
To: Jefferson, Thomas


          Dear Sir  Washington 2d March 1814—
          I have the pleasure to inform you, that I forwarded by Mr Clay the Packet for Mr Warden, which you sent to me, and as Mr Clay will have occasion to dispatch a Courier to Mr Crawford at Paris, very soon after his arrival at Gottemburg, there is every reason to beleive that it will reach its destination in safety and without delay—
          It will be some time, I fear, before I meet with so good a conveyance for the Letter to Mr Foronda; but I will not fail to do the best I can with it. I have understood that a Despath Despatch vessel will probably be sent to Europe very soon—Should you wish to write by her, it will give me great pleasure to forward any Letters which you may think proper to direct to my Care.
          With Sentiments of the Highest Respect—
          I have the Honor to be, Sir your Mo: Obt SertJohn Graham
        